Exhibit 21.1 SUBSIDIARIES OF MEMORIAL PRODUCTION PARTNERS LP Name Jurisdiction Memorial Production Operating LLC Delaware Memorial Production Finance Corporation Delaware Memorial Midstream LLC Texas Memorial Energy Services LLC Delaware Columbus Energy, LLC Delaware Prospect Energy, LLC Colorado WHT Energy Partners LLC Delaware WHT Carthage LLC Delaware Rise Energy Operating, LLC Delaware Rise Energy Minerals, LLC Delaware Rise Energy Beta, LLC Delaware San Pedro Bay Pipeline Company California
